Citation Nr: 9928394	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In January 1999, the veteran had a video conference hearing 
before the undersigned.


REMAND

The medical evidence currently of record, including the 
report of June 1995 hospitalization at Lorain Community/St. 
Joseph's Regional Medical Center (MC), and reports of June 
1997 hospitalizations at the VAMC in Brecksville, Ohio, and 
the transcript of the veteran's video conference hearing, 
show that he has a history of numerous disorders, including 
emphysema, lung cancer, the service-connected residuals of 
hernia repair, hypertension, multiple joint arthritis, the 
service-connected residuals of a fractured right 5th 
metacarpal, a collapsed vertebra, the residuals of bilateral 
thumb injuries, peptic ulcer disease, cirrhosis of the liver, 
defective vision, defective hearing, the residuals of 
frostbite, venereal warts, and psychiatric disability.  

A review of the claims file indicates that there may be 
outstanding medical evidence which could support the 
veteran's claim.  The records from the Brecksville VAMC show 
that he was to have various medical consultations at 
Brecksville and the Wade Park VAMC in July and August 1997.  
During his video conference, he testified that in fact, he 
had had treatment at the VAMC's in Brecksville and Wade Park, 
as well as the Ohio Veteran's Home, St. Joseph's Hospital, 
and CPI, a mental hospital in Cleveland.  Other than the June 
1995 report 

from Lorain Community/St. Joseph's Regional Medical Center 
and the June 1997 reports from the Brecksville VAMC, those 
records have not been associated with the claims folder.

During his video conference hearing, the veteran also 
testified that due to disability, he was recently denied 
employment with Ford Motor Company in Lorain, Ohio.  Records 
relevant to that denial have not been associated with the 
claims folder.

In October 1997, the veteran had a VA examination which was 
limited to the evaluation of his service-connected bilateral 
inguinal hernia.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim of entitlement to 
a permanent and total disability rating 
for pension purposes.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  Such records should include, 
but are not limited to, those from the 
VAMC's in Brecksville and Wade Park; the 
Ohio Veteran's Home; St. Joseph's 
Hospital; and CPI, a mental hospital in 
Cleveland.  The RO should also request 
that the veteran provide any such records 
in his possession.  

2.  The RO should contact the veteran and 
request that he provide a history of any 
recent employment which was terminated 
due to disability and/or any unsuccessful 
attempts to obtain employment due to 
disability.  Thereafter, the RO should 
request that the employers/prospective 
employers provide documentation relevant 
to those terminations or rejections.  
Such documentation should include, but is 
not limited to, that associated with the 
veteran's rejection for employment at 
Ford Motor Company in Lorain, Ohio.

3.  The veteran also should be afforded 
appropriate VA examinations to determine 
the current nature and severity of all 
chronic disorders.  All necessary tests 
and studies should be conducted, and all 
findings should be reported in detail.  
For any orthopedic disabilities, the 
appropriate examiner should be 
specifically requested to identify any 
objective evidence of pain, or functional 
loss due to pain; weakened movement; 
subluxation or lateral instability; 
excess fatigability; and/or 
incoordination.  The examiner should also 
express opinions concerning whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  All examiners 
should comment on the impact of the 
veteran's disabilities on his ability to 
obtain and maintain substantially gainful 
employment.  The rationale for all 
opinions must be reported.  The claims 
file must be made available to all 
examiners for review.


4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes.  In readjudicating 
the issue of entitlement to a permanent 
and total disability rating for pension 
purposes, the RO should ensure that the 
following steps are performed:

a.  The RO must assign a rating to 
each of the veteran's disabilities 
in accordance with the Schedule for 
Rating Disabilities.  38 C.F.R. 
Part 4 (1998); Roberts v. Derwinski, 
2 Vet. App. 387 (1992).  All ratings 
should then be combined under 38 
C.F.R. § 4.25 (1998).

b.  The RO should then consider 
whether the "average person" test is 
applicable. 38 U.S.C.A. § 1502(a)(1) 
(West 1991); 38 C.F.R. § 4.15 
(1998); Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992).

c.  If pension benefits remain 
denied, the RO should then consider 
whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(1998) and the permanency 
requirement under 38 C.F.R. § 4.17 
(1998) are met; and, if so, whether 
the veteran is unemployable as a 
result of what the United States 
Court of Appeals for Veterans Claims 
(formerly the United States Court of 

Veterans Appeals, hereinafter Court) 
has referred to as "lifetime" 
disabilities. Brown, 2 Vet. App. at 
447.

d.  If pension benefits still remain 
denied, and the veteran has not been 
found to meet the percentage 
requirements under 38 C.F.R. § 4.16 
(1998), the RO should consider 
whether he nevertheless meets the 
criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (1998).

e.  In arriving at its decision on 
pension benefits, the RO must report 
any disabilities which it determines 
are not ratable for pension 
purposes, because they are due to 
the veteran's own willful 
misconduct.  Reasons and bases 
supporting any such conclusion(s) 
must be set forth.

5.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded an opportunity 
to respond.  The SSOC should include an 
explanation of the RO's latest 
deliberations under all of the foregoing 
criteria of the "average person" and 
"unemployability" standards.  Thereafter, 
if otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is otherwise notified.  It must be 
emphasized, however, that he does have the right to submit 
any additional evidence and/or argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).



